Citation Nr: 1045598	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  07-28 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Togus Regional Office in Augusta, 
Maine


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent 
for the period prior to June 24, 2010, and in excess of 60 
percent for the period beginning June 24, 2010, for residuals of 
a fistulectomy.

2.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU) for 
the period prior to June 24, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active duty for training from August 1969 to 
January 1970 and active military duty from December 2003 to 
September 2005.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an April 2007 rating decision by the Department of 
Veterans Affairs (VA) Togus Regional Office (RO) in Augusta, 
Maine.

This case was previously before the Board in June 2009, at which 
time it was remanded for additional development.  The case has 
now been returned to the Board for further appellate action. 

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).


FINDINGS OF FACT

1.  For the period beginning September 25, 2006, the 
manifestations of the Veteran's residuals of a fistulectomy have 
most nearly approximate extensive leakage and fairly frequent 
involuntary bowel movements.

2.  The Veteran's combined disability rating is 80 percent.  

3.  The Veteran has been unable to obtain and maintain any form 
of substantially gainful employment due solely to the effects of 
his service-connected disabilities for the period of his TDIU 
claim prior to June 24, 2010.







CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 60 percent, but not 
higher, have been met for the period beginning September 25, 
2006, for residuals of a fistulectomy.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7332 (2010).

2.  The criteria for a TDIU for the period of this claim prior to 
June 24, 2010, have been met. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.340, 3.341, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2010), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2010), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately 
after," VA receives a complete or substantially complete 
application for VA-administered benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 119 (2004).  

The record reflects that the Veteran was mailed a letter in 
October 2006 advising him of what the evidence must show and of 
the respective duties of VA and the claimant in obtaining 
evidence.  The October 2006 letter also provided the Veteran with 
appropriate notice with respect to the disability-rating and 
effective-date elements of his claims.

The Board also finds the Veteran has been afforded adequate 
assistance in response to his claims.  The Veteran's service 
treatment records (STRs) are on file.  VA Medical Center 
treatment records have been obtained.  Private treatment records 
are on file.  The Veteran was afforded appropriate VA 
examinations.  Neither the Veteran nor his representative has 
identified any outstanding evidence, to include medical records, 
which could be obtained to substantiate the claims.  The Board is 
also unaware of any such evidence.

In sum, the Board is satisfied that any procedural errors in the 
originating agency's development and consideration of the claims 
were insignificant and non prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claims. 

Legal Criteria

Disability Rating

Disability evaluations are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2010).  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity resulting 
from diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2010).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. 
§ 4.7.

The evaluation of the same disability under various diagnoses is 
to be avoided. 38 C.F.R. § 4.14.  However, 38 C.F.R. § 4.14 does 
not preclude the assignment of separate evaluations for separate 
and distinct symptomatology where none of the symptomatology 
justifying an evaluation under one diagnostic code is duplicative 
of or overlapping with the symptomatology justifying an 
evaluation under another diagnostic code.  Esteban v. Brown, 6 
Vet. App. 259, 262 (1994).

There are diseases of the digestive system, particularly within 
the abdomen, which, while differing in the site of pathology, 
produce a common disability picture characterized in the main by 
varying degrees of abdominal distress or pain, anemia and 
disturbances in nutrition.  Consequently, certain coexisting 
diseases in this area, as indicated in the instruction under the 
title "Diseases of the Digestive System," do not lend themselves 
to distinct and separate disability evaluations without violating 
the fundamental principle relating to pyramiding as outlined in 
38 C.F.R. § 4.14.  38 C.F.R. § 4.113.

Ratings under DCs 7301 to 7329, inclusive, 7331, 7342, and 7345 
to 7348, inclusive, will not be combined with each other.  A 
single evaluation will be assigned under the diagnostic code 
which reflects the predominant disability picture, with elevation 
to the next higher evaluation where the severity of the overall 
disability warrants such elevation.  38 C.F.R. § 4.114.

When an unlisted condition is encountered it will be permissible 
to rate under a closely related disease or injury in which not 
only the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.

There is no specific diagnostic code pertaining to residuals of a 
fistulectomy.  The Board notes that the RO has evaluated the 
Veteran's disability under Diagnostic Code 7332, the code used 
for evaluating disabilities of the rectum and anus and impairment 
of sphincter control.  Under this code a 30 percent disability 
rating is warranted for occasional involuntary bowel movements, 
necessitating wearing of a pad.  A 60 percent disability rating 
is warranted for extensive leakage and fairly frequent 
involuntary bowel movements.  A maximum 100 percent disability 
rating is warranted for complete loss of sphincter control.  
38 C.F.R. § 4.114.

TDIU

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated as 
totally disabled.  38 C.F.R. § 4.16.  

"Substantially gainful employment" is that employment that "is 
ordinarily followed by the nondisabled to earn their livelihoods 
with earnings common to the particular occupation in the 
community where the veteran resides."  Moore (Robert) v. 
Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment will 
not be considered substantially gainful employment."  38 C.F.R. 
§ 4.16(a).

A TDIU may be assigned, if the schedular rating is less than 
total, when the disabled person is, in the judgment of the rating 
agency, unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability it is ratable 
at 60 percent or more, and that if there are two or more such 
disabilities at least one is ratable at 40 percent or more and 
the combined rating is 70 percent or more.  38 C.F.R. § 4.16(a).

The central inquiry is "whether the veteran's service-connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Neither nonservice-connected disabilities nor advancing 
age may be considered in the determination.  38 C.F.R. §§ 3.341, 
4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).
    
A claim for a TDIU presupposes that the rating for the service-
connected disabilities is less than 100 percent, and only asks 
for a TDIU because of "subjective" factors that the 
"objective" rating does not consider.  Vittese v. Brown, 7 Vet. 
App. 31, 34-35 (1994).

Burden of Proof

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary. The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary. When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant. 38 U.S.C.A. § 
5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).  To deny a claim on its merits, the evidence 
must preponderate against the claim. Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Evaluation of Residuals of a Fistulectomy

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2010) and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the service-
connected disability.  The Board has found nothing in the 
historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating purposes.

The Veteran was afforded a VA examination in June 2006.  At that 
time, the Veteran reported that while serving in Iraq, he 
developed a peri-anal abscess.  He reported that he received 
surgical treatment for the problem, at which time nerve damage to 
the sphincter was sustained.  The Veteran reported that he was 
only able to eat one meal a day so that he could better control 
his bowel urgency.  He reported that he used Imodium for 
treatment, in addition to maintaining a high fiber diet.  The 
Veteran reported that he had no sphincter control.  He denied 
fecal leakage, unless he was not able to make it to a bathroom 
when he experienced bowel urgency.  He reported that he 
experienced bowel urgency daily, but denied experiencing 
incontinence on a daily basis.  He denied wearing a pad, he 
denied hemorrhoidal bleeding, and he denied experiencing 
diarrhea.  He reported that he used a suppository once a week and 
that he occasionally experienced itching.  

Upon physical examination, the skin around the Veteran's anus was 
found to be hyperemic.  There was no drainage, and there were no 
external hemorrhoids noted.  There were no fissures, and digital 
rectal examination (DRE) revealed normal sphincter tone.  The 
examiner diagnosed "status post multiple peri-rectal 
abscesses."

Also of record is an April 2006 letter from the Veteran's private 
physician, Dr. B.G.  In his letter, Dr. B.G. reported that the 
Veteran had experienced difficulty with bowel incontinence since 
his fistulectomy surgery in 2004.  He reported that the Veteran 
suffered from a protracted incontinence course, particularly with 
a primary symptom of urgency.    

In a July 2006 rating decision, the Veteran was awarded 
entitlement to service connection for residuals of a fistulectomy 
and granted a disability rating of 30 percent.

In September 2006, VA received a statement from the Veteran in 
which he reported that his symptomatology had increased in 
severity since his last VA examination and that he was unable to 
work as a result of his service-connected disabilities.

Also in September 2006, the Veteran underwent an electromyogram 
(EMG) of the anal rectal sphincter.  The Veteran was found to 
have outlet dysfunction, constipation, and fecal incontinence.  
Anorectal muscle function was also found to be delayed.    

In March 2007, the Veteran was afforded a VA examination in 
response to his claim for increase.  At that time, it was 
reported that the Veteran's symptoms continued to be similar to 
those reported at his June 2006 VA examination.  He reported that 
he had a sense of urgency and could not tell when he would have a 
bowel movement, requiring him to stay near a bathroom at all 
times.  He reported that when he felt the need to have a bowel 
movement, he would need to find a bathroom right away.  The 
Veteran reported that he tried to avoid incontinence by limiting 
where he went and always trying to have a bathroom nearby.  He 
reported that he continued to take Imodium for treatment, but 
that he was not certain it was helpful, and that he had further 
increased his fiber intake.  The Veteran reported that he no 
longer used suppositories and that he had gone for bowel/pelvic 
floor muscle training for strengthening and felt that it had 
improved his muscle tone, but that he still experienced urgency.  
He reported that he was only able to avoid involuntary bowel 
movements by eating only once a day.  The Veteran reported that 
he did not feel signals to defecate and that he wore a pad.

Upon physical examination, the Veteran was found to have 
decreased sphincter muscle tone, estimated at three-quarters 
normal in terms of muscle strength and tone.  There was no active 
fistula, drainage, inflammation, or visible hemorrhoids.  The 
Veteran had internal hemorrhoids.  Heme occult was negative, 
there were no masses, he was not wearing a pad, and there was no 
staining of the Veteran's underwear.  The examiner diagnosed anal 
rectal muscle dysfunction, only partially amenable to improvement 
with pelvic floor muscle strength training.  The examiner 
reported that even after treatment, the Veteran continued to 
experience symptoms of urgency.  With regard to the Veteran's 
employment, the examiner reported that the Veteran had a regimen 
that allowed him to anticipate, for the most part, when he would 
have a bowel movement; and while he did need to have ready access 
to a bathroom, the Veteran should have been able to continue his 
regimen in a working situation.     

In June 2010, the Veteran was afforded another VA examination.  
At that time, it was reported that the Veteran's symptoms 
continued to be similar to those reported at his last VA 
examination.  The Veteran reported experiencing a sense of 
urgency and reported that he could not tell when he would have a 
bowel movement.  He reported that he continued to try and avoid 
incontinence by limiting where he went and by continuing to only 
eat one meal per day.  The Veteran also reported that at times, 
he was not able to make it to the bathroom in time and would soil 
his underwear.  He reported that he had soiling approximately 
twice per week and that prior to his VA examinations, he would 
stop eating for two days to prevent soiling.  He reported wearing 
a diaper-like undergarment that he changed once per day.  The 
examiner noted that the Veteran was losing weight because of his 
dietary habits and noted that if the Veteran ate more, he would 
have more frequent involuntary bowel movements.    

Upon physical examination, the Veteran was found to have severe 
loss of peri-anal sensation, which led to involuntary bowel 
movements and fecal soiling.  It was noted that the Veteran was 
unable to gain weight, but that he was not malnourished.  The 
Veteran's general health was noted to be fair.  The Veteran had 
severe fecal incontinence requiring pads and moderate weakness of 
the sphincter muscle.  The examiner reported that the Veteran had 
stopped working because he could not control his bowel movements.  
The examiner also noted that the Veteran's disability would 
prevent him from participating in sports; have a severe effect on 
his ability to participate in recreation, exercise, toilet, and 
travel; and would have a moderate effect on the Veteran's ability 
to complete chores, shop, eat, and groom himself.

The examiner reported that it was at least as likely as not that 
the Veteran's disability would have a negative impact on his 
ability to do any heavy or repetitive physical work, such as his 
previous job as a landscaper.  The examiner reported that the 
Veteran's disability would decrease his ability to follow 
substantially gainful employment as a result of his fecal 
incontinence and that the Veteran would not be able to function 
in a workplace setting because of his condition.

In an August 2010 rating decision, the Veteran was awarded a 60 
percent disability rating for his residuals of fistulectomy, 
effective the date of his June 2010 VA examination.  

A review of the VA Medical Center treatment notes of record shows 
that the Veteran's VA Medical Center problem list includes his 
gastrointestinal (GI) disability.  However, while the disability 
is briefly noted in the VA Medical Center treatments notes, there 
is no evidence that the Veteran has received significant 
treatment for his GI disability at the VA Medical Center.  

The Board finds that the Veteran is entitled to a 60 percent 
disability rating for his GI disability beginning September 25, 
2006, the Veteran's date of claim for entitlement to an increased 
disability rating.  In this regard, the Board notes that this is 
the first date that VA was put on notice that the Veteran's 
disability had increased in severity.  Additionally, both the 
March 2007 and June 2010 VA examination reports document that the 
Veteran experienced involuntary bowel movements and required the 
use of pads.  While it was noted that the Veteran was able to 
control his involuntary bowel movements to some degree, the Board 
notes that this was only accomplished by limiting his food intake 
to one meal a day.  The Board further notes that this is not a 
healthy course of treatment and could cause further nutritional 
problems for the Veteran in the future.  Also, as noted above, 
the Veteran's September 2006 EMG revealed outlet dysfunction, 
constipation, fecal incontinence, and delayed anorectal muscle 
function.  For these reasons, the Board finds that the Veteran's 
disability more nearly approximates extensive leakage and fairly 
frequent involuntary bowel movements than occasional involuntary 
bowel movements necessitating wearing of a pad.  38 C.F.R. 
§ 4.114, Diagnostic Code 7332.

Consideration has been given to assigning a disability rating on 
excess of 60 percent for this period.  However, there is no 
evidence of record indicating that the impairment for this period 
more nearly approximated total loss of sphincter control required 
for a higher rating.  In this regard, the Board specifically 
notes that the June 2010 VA examination report indicates that the 
Veteran had moderate weakness of the sphincter muscle.  
Therefore, a higher disability rating is not warranted.   
38 C.F.R. § 4.114, Diagnostic Code 7332. 

Consideration has been given to assigning a higher disability 
rating prior to September 25, 2006; however, the Board notes that 
the evidence of record for that period fails to show that the 
Veteran experienced extensive leakage and fairly frequent 
involuntary bowel movements.  In this regard, the Board notes 
that the June 2006 VA examination report indicates that the 
Veteran did experience some bowel urgency and incontinence, but 
he was not noted to require pads at that time and treatment with 
Imodium and a high fiber diet seemed to have some effect on the 
Veteran's disability.  It was not until VA received the Veteran's 
September 2006 claim that there was any indication that the 
Veteran's disability had worsened.  38 C.F.R. § 4.114, Diagnostic 
Code 7332.

Consideration has also been given to assigning a disability 
rating under another of the gastrointestinal Diagnostic Codes.  
However, the Board notes that the Veteran's predominant residual 
of his fistulectomy is impairment of the sphincter and the 
anorectal muscle, the symptoms of which are adequately 
contemplated by Diagnostic Code 7332.  Therefore, the assignment 
of a disability rating under another diagnostic code would not be 
appropriate at this time.  38 C.F.R. § 4.114.

TDIU
   
The Veteran filed his claim of entitlement to a TDIU in September 
2006.  Including the increased disability rating granted herein, 
service connection has been in effect for the following 
disabilities since that time: residuals of a fistulectomy, rated 
as 60 percent disabling from September 25, 2006; posttraumatic 
stress disorder, rated as 30 percent disabling; degenerative disc 
disease and degenerative joint disease of the lumbar spine, rated 
as 10 percent disabling; and tinnitus, rated as 10 percent 
disabling.  The Veteran's combined rating is 80 percent.  
Accordingly, the Veteran meets the minimum schedular criteria for 
the assignment of a TDIU.

The Veteran has a high school education and reported that he last 
worked full time in September 2005, at which time he was 
discharged from active service with the United States Army.  
Prior to his active military service, the Veteran worked as a 
driver and a laborer, worked in landscaping, and owned and 
operated a specialized trucking outfit.     

The Board has considered all of the medical evidence pertaining 
to the severity of the service-connected disabilities.  The March 
2007 VA examiner reported that the Veteran's low back disability 
made it inadvisable for him to do any heavy lifting or repetitive 
physical work such as landscaping, cement work, etc.  The 
examiner did report that the Veteran would be able to do some 
driving, but the Veteran would be better off in a sedentary 
position that would allow him to get up and walk or stretch for a 
brief period every half hour to an hour.  The Board notes that 
there is no evidence of record indicating that the Veteran would 
be qualified for such employment.  Additionally, as noted above, 
the March 2007 VA examiner reported that the Veteran would be 
somewhat limited by his GI disability, in that he would require 
ready access to a bathroom at all times.    

As noted above, the June 2010 VA examiner reported that the 
Veteran's ability to maintain gainful employment would be 
severely limited by his GI disability.  The Board notes that the 
Veteran was granted entitlement to a TDIU in an August 2010 
rating decision.  The TDIU was assigned effective as of June 24, 
2010, the date of the Veteran's most recent VA examination.  

In light of the Veteran's limited education and occupational 
background and the medical opinions supporting his claim, the 
Board finds that the Veteran's service-connected disabilities 
alone also rendered him unable to obtain and maintain employment 
during the period of his TDIU claim prior to June 24, 2010.  
Thus, entitlement to a TDIU is warranted for that period.


ORDER

The Board having determined that the Veteran's residuals of a 
fistulectomy warrant a 60 percent rating, but not higher, for the 
period from September 25, 2006, the benefit sought on appeal is 
granted to this extent and subject to the criteria applicable to 
the payment of monetary benefits.

Entitlement to a TDIU during the period of the claim prior to 
June 24, 2010, is granted, subject to the criteria applicable to 
the payment of monetary benefits.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


